The present suit was brought by Jeanette A. Plocharski to obtain a decree of divorce from her husband because of his extreme cruelty; her claim being that he frequently assaulted and beat her, and that she was finally compelled to leave him because of such treatment.
The case came on to be heard ex parte before a special master, and he advised a decree of dismissal upon the ground that the story told by the petitioner upon the witness-stand as to the numerous assaults committed upon her by the defendant was entirely uncorroborated, either by the direct evidence of witnesses or by supporting circumstances.
Our examination of the testimony taken before the special master leads us to the conclusion that he was entirely justified in his finding upon this point, and that, consequently, the decree under review should be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, MINTURN, BLACK, KATZENBACH, CAMPBELL, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 12.
For reversal — PARKER, KALISCH, LLOYD, JJ. 3. *Page 336